This is the third appearance of this case in the Supreme Court. See A.C.L. Ry. Co. v. Webb, 112 Fla. 449, 150 So. 741; A.C.L. Ry. Co. v. McIlvaine, 121 Fla. 78, 163 So. 496. After the suit was tried under the title of A.C.L. Ry. Co. v. Webb, McIlvaine, as administrator, was substituted for Webb.
The law of the case has been enunciated in the opinions above referred to and we find no good reason to further discuss the issues presented.
Upon the last trial the plaintiff, appellee here, recovered verdict and judgment in the sum of $1,000.00 and costs.
There is practically no difference between the evidence submitted as shown by the record in this case and that as shown by the records heretofore presented to the Court and on each occasion when we considered the case heretofore *Page 342 
we, in effect, held the evidence sufficient to warrant recovery.
An examination of the entire record discloses no reversible error and, therefore, the judgment should be affirmed.
It is so ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.